TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 9, 2022



                                     NO. 03-21-00046-CV


     Pools Unlimited, Inc.; Randy Lee Morrow; and Rhonda Jean Morrow, Appellants

                                                v.

                      John Houchens and Brenda Houchens, Appellees




        APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND KELLY
           AFFIRMED IN PART; REVERSED AND REMANDED IN PART
                      ON MOTION FOR REHEARING –
                       OPINION BY JUSTICE KELLY




This is an appeal from the judgment signed by the trial court on January 14, 2021. We withdraw

our June 3, 2022 opinion and judgment and substitute the following opinion and judgment in

their place. Having reviewed the record and the parties’ arguments, the Court holds that there

was reversible error in the trial court’s judgment Therefore, the Court reverses the trial court’s

judgment as to appellees’ fraudulent-lien claim and breach-of-contract claim, including the trial

court’s award of actual damages, exemplary damages, attorney’s fees, and expenses. The Court

remands appellees’ fraudulent-lien claim and breach-of-contract claim for a new jury trial. The

Court affirms that portion of the judgment ordering that appellants take nothing on their breach-

of-contract claim. Each party shall pay the costs of appeal incurred by that party, both in this

Court and in the court below.